DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6 Nov 2020 has been entered.
 

Response to Amendment / Arguments
The independent claims were amended to add: wherein the flows from the network elements includes a plurality of packets passing through the network elements; in response to capturing the flow data and metadata of the flows from the network elements...  The same amendment was made to each independent claim.  In response, 
Regarding Applicant’s arguments, a substantial portion of the Remarks is directed to alleging that the 103 rejections are mere conclusory statements, and that the examiner’s analysis was not explicit enough.  The examiner respectfully disagrees.  
In the prior office action, and this one, each element of the claims were mapped, alternative mappings were also described, and the rationale for combination was clearly articulated.  For clarity of record, Applicant’s representative and the examiner had an interview (Applicant initiated) one day before the filing of this response.  During the interview, Applicant’s representative made no indication that the mapping or rejections were unclear.  Applicant’s representative had the opportunity to ask the examiner for clarity, or for an “explicit” mapping or description of the rejection, but did not (See OA Appendix to Examiner’s Summary of Interview, which also includes Applicant’s agenda).  Therefore, should Applicant’s representative now have questions or believe that there is no articulation of a rationale, or the mapping to the prior art is not explicit enough (i.e. what needs to be explained further…?), Applicant’s representative is encouraged to please ask these questions to the examiner in an interview, in an effort to advance prosecution.   
Moreover, it is possible Applicant might be missing the fact that, regarding claim 1, the two “generating” steps have alternate features.  The way Applicant wrote the claims, the alternative wording on one hand allows for a broader interpretation, but also results in having the prior art map to these features in alternate ways.  Again, should 
Regarding the amended features, these features do not overcome the prior art of record.  The addition of the network elements including a plurality of packets passing through the network is taught by Risch. These “packets” can be units of data made into a single package that travels along a network path, such as an email or a webpage, or new stories. Risch teaches these and many more examples of packets being sent through a network (see paras. 64-73 and 102-07).  
Alternatively, the feature (wherein the flows from the network elements includes a plurality of packets passing through the network elements) is also taught by Applicant’s Admitted Prior Art (see Applicant’s specification, Background, which admits that “A conventional network flow can be characterized as a set of packets sharing certain header values that are sent within a network…”). 
	Regarding the feature of in response to capturing the flow data and metadata of the flows from the network elements… this is also taught by Risch, which teaches that patterns, relationships and correlations can be identified amongst the flow data and metadata.  One example is in paras. 72-73. See also Fig. 2, reproduced below:


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Figure 2 of Risch illustrations an information model, which includes flow data and metadata, which can be enriched by in-line association, as per the remainder of the claim.  This step can also be done “in-line” or dynamically or in real-time.  
	Please see remainder of this official action for more details. 




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been 


Claims 1, 4-9 and 11-20 are rejected under 35 U.S.C. 103 as being unpatentable over Risch (U.S. Patent Application Publication No. 2008/0276201) in view of: Uddin, M., Stadler, R., & Clemm, A. (2018). A bottom‐up design for spatial search in large networks and clouds. International Journal of Network Management, 28(6), e2041, pp. 1-20. (“Uddin”), with or without Applicant’s Admitted Prior Art (“AAPA”). 

Regarding claim 1: 
It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained claim 1, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Risch teaches: a computer-implemented method (claim 1 and para 3) comprising: capturing, by a network analytics system (Fig. 1 and related description, an information visualization system. Part of this system includes Fig. 4), flow data and metadata of flows from network elements, wherein the flows from the network elements includes a plurality of packets passing through the network elements (e.g. para. 102, which teaches information objects or packages of info handled by the system. This includes metadata and flow data – i.e. images, video, news stories, database records, web pages, etc. See also paras. 66-107 and 129-35; and Figs. 4, 10, 12-14) (alternatively, see AAPA, which teaches in the background that flows including a plurality of packets passing through network elements is known);  
	in response to capturing the flow data and metadata of the flows from the network elements, enriching the flow data by in-line association of the flow data and metadata (e.g. claim 1, and paras. 64-73, 101-35 and 182-89, patterns, relationships and correlations are identified amongst the informational data or flow data and metadata. This can be done dynamically (i.e. in-line, or in real-time).  See paras. 120, 144, 149 and 246. See also para. 126, which teaches that the system can automatically or semi-automatically organize information. This is another example of “in-line”. See also paras. 72-73 for an example of in-line association regarding email and metadata. See also Figs. 2, 4, 10, 12-14); 
	generating multiple planes each plane representing at least one attribute of the enriched flow data or the flow data (Fig.17 and related description, whereby each plane can represent at least one attribute of enriched flow data or flow data (i.e. metadata including location information, flow data including data indicating disease outbreak). See also Abstract; paras. 143-50 and 182-88, and discussion below re: Uddin reference).
	Risch teaches each of the above features of claim 1, with or without AAPA regarding packets of data.  Modifying Risch, in view of same and/or AAPA, to have included the above, is all of taught, suggested, and obvious and predictable over the prior art. 
	Regarding the remaining features of claim 1, and including an alternate mapping to the above features as taught by Risch, it would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: 
	generating a graph for each plane of the multiple planes in which nodes of the graph represent different values of the at least one attribute of the enriched flow data or the flow data and lines of the graph represent the flows between endpoints corresponding to the nodes; and 
	updating one or more of the planes in response to an input, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	First, alternative to the above mapping with Risch, Uddin also teaches: capturing, by a network analytics system, flow data and metadata of flows from network elements; enriching the flow data by in-line association of the flow data and metadata; generating multiple planes each plane representing at least one attribute of the enriched flow data or the flow data (see Uddin reference, pages 1-5. Figure 2 is an example of a planes that represent at least one attribute of enriched flow data).  See Fig. 2 of Uddin, reproduced below: 


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

	Second, re: generating a graph for each plane of the multiple planes in which nodes of the graph represent different values of the at least one attribute of the enriched flow data or the flow data and lines of the graph represent the flows between endpoints corresponding to the nodes, Risch teaches that generating graphs is known (see Fig. 12 and related description).  Regarding nodes that represent different values of dimensions of enriched flow data, and edges representing flows between endpoints corresponding to nodes, see Risch, at para. 73. Here, in this example, nodes can represent senders and recipients, and edges can represent connection between senders and recipients and a flow of email data.  See also paras. 129-135, 177-215 and 241-48; and claims 1-8).  

	Finally, re: updating one or more of the planes in response to an input, see Risch, paras. 120-62, 226, 232-46; or Uddin, page 2, third paragraph and pages 5 and 8-10. 
	Modifying the applied references, to have included generating a graph for each plane, as taught by both references, and to have included features of nodes and edges, as per both references, and to include updating, per both references, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.
	The prior art included each element recited in the above portion of claim 1, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also 


	Regarding claim 4:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the computer-implemented method of claim 1, further comprising: displaying a geographic map or floor plan on one or more of the planes representing a geographic location; and 
	positioning the nodes to overlay the geographic map or the floor plan and to correspond to geographic locations represented by the nodes, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Risch teaches that maps can be included in visualizations for graphical context (see paras. 115, 147, 154-164, 187-89 and Figs. 17, 26, 27, 28, 40 and 41). Recall, in mapping to claim 1, that Risch and Uddin both describe/teach nodes. Modifying the applied references, to have included displaying a geographic map, per Risch, and positioning nodes to overly the map, nodes also taught by Risch, and the modification suggested and/or taught by Risch as a manner of providing graphical context, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.
	The prior art included each element recited in clam 4, although not necessarily in a single embodiment, with the only difference being between the claimed element and 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 5:
	Risch further teaches: the computer-implemented method of claim 1, wherein updating one or more of the planes includes at least one of panning, tilting, rotating, zooming in, zooming out, reordering, shuffling, removing, or occluding at least one plane (Risch, para. 226, 231-34). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the applied references, in view of Risch, to have obtained the above. The motivation would be to provide functionally interactive visualizations. 


	Regarding claim 6:
Uddin or Risch further teaches: the computer-implemented method of claim 5, further comprising: synchronizing updates of two or more of the planes (Uddin, page 2, third paragraph and pages 5 and 8-10) (Risch, para. 226, 231-34). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the applied references, in view of same, to have obtained the above. The motivation would be to provide functionally interactive visualizations. 


	Regarding claim 7:
	Risch further teaches: the computer-implemented method of claim 1, wherein updating one or more of the planes includes at least one of combining two or more of the planes into a single plane or dividing at least one of the planes into multiple planes (see e.g. Fig. 17 and paras. 142-50. Planes can be combined or divided as the underlying data or information changes). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the applied references, in view of Risch, to have obtained the above. The motivation would be to provide functionally interactive visualizations.
	 

	Regarding claim 8:
Risch further teaches: the computer-implemented method of claim 1, further comprising: determining a set of flows that match one or more conditions included in the input; 
	displaying the set of flows on a first plane; and 
	displaying the set of flows on a second plane in response to receiving a second input requesting to pivot to the second plane (e.g. paras. 64-76, 113-153, 231-47.  Claim 8 is broadly written that the input can be a zoom input and in response, the first displaying step is performed. Risch’s interactivity also teaches the second displaying step to move around or within the displayed visualization. The second displaying could also be a zoom or pivot to the second plane to enlarge that area). 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the applied references, in view of Risch, to have obtained the above. The motivation would be to provide functionally interactive visualizations.


	Regarding claim 9:
	Risch further teaches: the computer-implemented method of claim 1, further comprising: determining a first set of flows that match one or more first conditions included in the input; and 
	determining a second set of flows from among the first set of flows that match one or more second conditions included in a second input, (e.g. paras. 64-76, 113-153, 231-47.  Claim 8 is broadly written that the input can be a zoom input and 
	It would have been obvious for one of ordinary skill in the art as of the effective filing date of the claimed invention to have further modified the applied references, in view of Risch, to have obtained the above. The motivation would be to provide functionally interactive visualizations.


	Regarding claim 11:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the computer-implemented method of claim 1, further comprising: generating synthetic flow data based on historical flow data and a specified network event included in the input, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Risch teaches embodiments that include data regarding network system log records and intrusion detection system records (see e.g. paras. 129-135 and 177-181). Fig. 37 of Risch relates to an actual network intrusion incident (a specified network event).  Modifying the applied references, to have included data as per Risch, which includes historical flow data and a specified network event, and to have allowed for inputs, parameters and conditions by a user to generate synthetic flow data (i.e. data 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 12:
	Risch further teaches: the computer-implemented method of claim 1, further comprising: extracting the metadata from a standardized naming format or a standardized addressing scheme for the network elements (Risch teaches metadata, see mapping to claim 1. Re: extracting from a standardized naming format or addressing scheme for network elements, see paras. 66-73, 103-07, 131-140 and Figs. 34-35). 
	It would have been obvious for one of ordinary skill in the art to have further the applied references, in view of Risch, to have obtained the above.   The motivation would be to have a system and method that interacts with data of different sources and/or formats. 


	Regarding claim 13: see also claim 1. 
	Risch teaches: a system (Fig. 1: 10), comprising: one or more processors (para. 78 and 82); and memory including instructions (claim 14) that, when executed by the one or more processors (claim 14), cause the system to. 
	The instructions executed by the processor corresponds to the method of claim 1.  Therefore, the rationale for rejecting the method of claim 1 applies equally to the instructions of claim 13.  Modifying the method of claim 1, such that it is performed by a system, as taught above, would have been obvious to one of ordinary skill in the art as of the effective filing date of the claims. The motivation would be to take advantage of known and available hardware resources to execute desired functions. 
	

	Regarding claim 14:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 13, wherein the instructions, when executed, further cause the system to: display an organizational chart on one or more of the planes representing an organizational attribute; and 
	position the nodes to overlay the organization chart and to correspond to organizational attributes represented by the nodes, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  

Alternatively, the physical infrastructure (see Uddin Fig. 2) of Uddin can correspond to an organizational chart.  Recall, in mapping to claim 1, that Risch and Uddin both describe/teach nodes. Modifying the applied references, to have included displaying an organization chart, per Risch or Uddin, and positioning nodes to overly the org chart, nodes also taught by Risch and Uddin, and the modification suggested and/or taught by Risch or Uddin as a manner of providing graphical context, would have been obvious and predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.
	The prior art included each element recited in clam 14, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  


	Regarding claim 15: see claim 8. 



	Regarding claim 16:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the system of claim 13, wherein the instructions, when executed, further cause the system to: extract the metadata from a network device configuration, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Risch teaches metadata, as mapped above in claim 13. Risch also teaches network device configurations (see paras. 82-100). Modifying the applied references, in view of Risch, to have included metadata, taught by Risch, coming from a network device configuration, also taught by Risch, would have been obvious and predictable to one of ordinary skill in the art.
	The prior art included each element recited in clam 16, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also 


	Regarding claim 17: see also claim 1. 
	Risch teaches: a non-transitory computer-readable storage medium including instructions that, upon being executed by one or more processors of a system (claim 14 and Fig. 1: 10), cause the system to: 
	The instructions executed by the processors corresponds to the method of claim 1.  Therefore, the rationale for rejecting the method of claim 1 applies equally to the instructions of claim 17.  Modifying the method of claim 1, such that it is performed by a processors executing instructions, as taught above, would have been obvious to one of ordinary skill in the art as of the effective filing date of the claims. The motivation would be to take advantage of known and available hardware resources to execute desired functions. 


	Regarding claim 18:
	Uddin further teaches: the non-transitory computer-readable storage medium of claim 17, wherein the instructions, when executed, further cause the system to: display an application dependency map on one or more of the planes representing an attribute of an application or a service; and 
	position the nodes to overlay the application dependency map and to correspond to applications or services represented by the nodes (see Fig. 2 and related description. The services can be those related to transmittal and receipt of messages within a network).  
	It would have been obvious for one of ordinary skill in the art to have further the applied references, in view of Uddin, to have obtained the above.   The motivation would be to have a system and method that better visualizes information and data flow within a large system or network. 


	Regarding claim 19:
	Risch further teaches: the non-transitory computer-readable storage medium of claim 17, wherein the instructions, when executed, further cause the system to: 
	determine a first set of flows that match one or more first conditions included in the input; and 
	determine a second set of flows from among the first set of flows that match one or more second conditions included in a second input, (e.g. paras. 64-76, 113-153, 231-47.  Claim 8 is broadly written that the input can be a zoom input and in response, the first determining step is performed. Risch’s interactivity also teaches the second determining step to move around or within the displayed visualization. The second displaying could also be zoom conditions to the second plane to enlarge that area). 



	Regarding claim 20:
	Risch further teaches: the non-transitory computer-readable storage medium of claim 17, wherein the instructions, when executed, further cause the system to: extract the metadata from one of a Configuration Management Database (CMDB), a Configuration Management System (CMS), a Building Management System (BMS), a Building Automation System (BAS), a centralized network management system, a Baseboard Management Controller (BMC), a Global Positioning System (GPS), a location system, or a network inventory system (e.g. para. 148, Geographic Information System, as a location system; para. 134, a computer network system as a centralized network management system; para, 163 another location system  para. 179, another network management system).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have further modified the applied references in view of Risch to have obtained the above. The motivation would be to have had access to as many sources of data as possible. 


Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Risch in view of Uddin with or without AAPA, and further in view of: Fitzgerald (U.S. Patent Application Publication No. 2012/0113817 A1). 

	Regarding claim 2:
	The applied references to claim 1 do not proactively teach claim 2. 
	In analogous art, Fitzgerald teaches: the computer-implemented method of claim 1, wherein capture of the flow data and the metadata and the in-line association is performed at least in part by an Application-Specific Integrated Circuit (ASIC) or a Field Programmable Gate Array (FPGA) (para. 17) of a network device (para. 30).
	It would have been obvious for one of ordinary skill in the art, as of the effective filing date of Applicant’s claims, to have combined and modified the applied references in view of Fitzgerald to have obtained the above. The motivation would be to take advantage of known architecture for computing purposes. 


	Regarding claim 10:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the computer-implemented method of claim 1, further comprising: receiving a ping command or a traceroute command; and 
	displaying a route of the ping command or the traceroute command overlaying one or more graphs of the planes, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	As discussed in this action, Risch teaches that it is known to overlay some form of a map for context in data visualization (see paras. 115, 147, 154-164, 187-89 and Figs. 17, 26, 27, 28, 40 and 41).  Risch is also involved with network visualizations (see e.g. Figs. 4, 10, 12-14, 31, 37 and 38).  Re: pings and traceroute commands, Fitzgerald teaches that these are known for receipt in network communications (e.g. Abstract and para. 4).  Fitzgerald also teaches rendering for display a traceroute report (see e.g. claim 14), as well as analyzing traceroute commands and their travel route (see e.g. paras. 7-17, and 28-39).  Modifying the applied references, in view of Fitzgerald, to have included displaying a route of a traceroute command, per Fitzgerald, and overlaying on one or more graphs of the planes, per Risch, is all of taught, suggested, and obvious and predictable to one of ordinary skill in the art. 
	The prior art included each element recited in clam 10, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also .  


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Risch in view of Uddin with or without AAPA, and further in view of: Zhang, L., Liu, Q., Zhang, J., Wang, H., Pan, Y., & Yu, Y. (2007). Semplore: an IR approach to scalable hybrid query of semantic web data. In The Semantic Web (pp. 652-665). Springer, Berlin, Heidelberg (“Zhang”). 

	Regarding claim 3:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the computer-implemented method of claim 1, further comprising: combining multiple dimensions of the enriched flow data during the in-line association using a unary search tree, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Risch teaches an interactive system that allows a user to provide parameters and input to analyze and display data (Abstract, claims 1-8, paras. 3, 64-76 and mapping throughout this official action on Risch and its interactive visualizations).  Zhang teaches a search capability that combines unary tree-shaped structures with keyword searches (Abstract, and pages. 653-62).  Modifying the applied references to analyze the data, such as combining dimensions of enriched flow data, when the prior art teaches dimensions of enriched flow data during in-line association, and unary search tree to analyze data, which can include combining dimensions per Risch (as part of data 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Risch in view of Uddin with or without AAPA, and further in view of Basak (U.S. Patent Application Publication No. 2012/0072887 A1). 

	Regarding claim 18:
	It would have been obvious for one of ordinary skill in the art to have combined and modified the applied references, in view of same, to have obtained: the non-transitory computer-readable storage medium of claim 17, wherein the instructions, when executed, further cause the system to: display an application dependency map on one or more of the planes representing an attribute of an application or a service; and 
	position the nodes to overlay the application dependency map and to correspond to applications or services represented by the nodes, and the results of the modification would have been predictable to one of ordinary skill in the art as of the effective filing date of the claimed invention.  See MPEP §2143(A).  
	Risch teaches that maps can be included in visualizations for graphical context (see paras. 115, 147, 154-164, 187-89 and Figs. 17, 26, 27, 28, 40 and 41). Basak teaches that a type of map can be an application dependency map for display (see Basak, Abstract and para 17).  Recall, in mapping to claim 17, that Risch and Uddin both describe/teach nodes. Modifying the applied references, to have included displaying an application dependency map, per Basak and per Risch, and positioning nodes to overly the org chart, nodes also taught by Risch, and the modification 
	The prior art included each element recited in clam 18, although not necessarily in a single embodiment, with the only difference being between the claimed element and the prior art being the lack of actual combination of certain elements in a single prior art embodiment, as described above. 
	One of ordinary skill in the art could have combined the elements as claimed by known methods, and in that combination, each element merely performs the same function as it does separately.  One of ordinary skill in the art would have also recognized that the results of the combination were predictable as of the effective filing date of the claimed invention.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The additional reference on the PTO-892 is relevant to organizing and/or displaying network related data.
*   *   *   *   *
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sarah Lhymn whose telephone number is (571)270-0632.  The examiner can normally be reached on M-F, 9:00 AM to 6:00 PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sarah Lhymn
Primary Examiner
Art Unit 2613



/Sarah Lhymn/Primary Examiner, Art Unit 2613